United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-2141
                                  ___________

Robert E. Sanford,                     *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Nebraska.
Nebraska Department of Correctional *
Services; Robert P. Houston, Director * [UNPUBLISHED]
of Correctional Services; Fred         *
Britten, Warden at the Tecumseh        *
State Corr. Inst.; Unknown Sherman,    *
Unit Manager of SMU at Tecumseh        *
State Corr. Inst. et al.,              *
                                       *
             Appellees.                *
                                  ___________

                            Submitted: September 7, 2010
                               Filed: September 9, 2010
                                ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Nebraska inmate Robert E. Sanford appeals the district court’s1 28 U.S.C.
§ 1915A dismissal without prejudice of his complaint under 42 U.S.C. § 1983 and


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
state law. Following de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th
Cir. 1999) (per curiam), we conclude that Sanford’s federal due-process claim was
properly dismissed, because it was based on his placement in administrative
segregation, which did not amount to an atypical and significant hardship. See Orr v.
Larkins, 610 F.3d 1032, 1034 (8th Cir. 2010) (per curiam). We also find that the court
did not abuse its discretion in declining to exercise supplemental jurisdiction over
Sanford’s remaining state-law claim. See Gibson v. Weber, 431 F.3d 339, 342 (8th
Cir. 2005).

      Accordingly, we affirm the district court’s judgment. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-